     Case 3:19-cv-02074-G Document 26 Filed 11/05/19       Page 1 of 3 PageID 349


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




NATIONAL RIFLE ASSOCIATION                  §
OF AMERICA,                                 §
                                            §
        Plaintiff and Counter-Defendant,    §
                                            §
and                                         §
                                            §
WAYNE LAPIERRE,                             §
                                            §
        Third-Party Defendant,              §         CIVIL ACTION NO.
                                            §
v.                                          §         3:19-CV-2074-G
                                            §
ACKERMAN MCQUEEN, INC.,                     §
                                            §
        Defendant and Counter-Plaintiff,    §
                                            §
and                                         §
                                            §
                                            §
MERCURY GROUP, INC., ET AL.                 §
                                            §
        Defendants.                         §



                ORDER ON STIPULATED BRIEFING SCHEDULE

        On October 30, 2019, this court ordered that the parties “shall meet and confer

concerning a reasonable schedule for briefing any additional motion to dismiss pursuant

to Fed. R. Civ. P. 12(b)(6) and present such schedule to the court no later than
   Case 3:19-cv-02074-G Document 26 Filed 11/05/19           Page 2 of 3 PageID 350


November 1, 2019, for the court’s approval.” See ECF 22. Pursuant to the parties’ joint

stipulation on briefing schedule (docket entry 23), the court hereby orders that:

      •      Defendants Melanie Montgomery and Bill Winkler have been served with

             the National Rifle Association of America’s First Amended Complaint as

             of October 30, 2019;

      •      Defendants responsive pleadings, including any answers and/or Fed. R. Civ.

             P. 12(b) motions to the National Rifle Association of America’s First

             Amended Complaint, shall be filed no later than November 15, 2019; and

      •      The Parties shall comply with the Northern District of Texas Local Rules

             regarding the filing of any response or reply briefs to any motion, including

             any renewed motion to dismiss the National Rifle Association of America’s

             First Amended Complaint.


      SO ORDERED.

November 5, 2019.




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge




                                          -2-
   Case 3:19-cv-02074-G Document 26 Filed 11/05/19   Page 3 of 3 PageID 351




APPROVED AS TO FORM:


/s/ Jason McKenney
Jason McKenney
Counsel for the NRA


/s/ Brian Vanderwoude
J. Brian Vanderwoude
Counsel for Defendants and Counter-Plaintiff




                                       -3-
